Electronically Filed
                                                       Supreme Court
                                                       SCWC-29286
                                                       04-OCT-2011
                                                       11:09 AM



                           SCWC-29286


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       ANGIE DELIGHT CARR,

                 Petitioner/Defendant-Appellant,


                               vs.


                        STATE OF HAWAI'I,

                 Respondent/Plaintiff-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CR. NO. 07-1-0549(1))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.)


          The Application for Writ of Certiorari filed on August


25, 2011 by Angie Delight Carr, Petitioner/Defendant-Appellant,


is hereby rejected. 


          DATED: Honolulu, Hawai'i, October 4, 2011.


Christopher R. Evans on           /s/ Mark E. Recktenwald

the application for

petitioner/defendant-             /s/ Paula A. Nakayama

appellant.

                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ James E. Duffy, Jr.


                                  /s/ Sabrina S. McKenna